OPINION AND ORDER
PER CURIAM.
On June 29, 1971, the vessel USS Trenton was at sea in the vicinity of Guantanamo Bay, Cuba, when steam escaped from a ruptured valve aboard the ship causing the death or injury of several crew members. One action arising from the mishap has been filed in the District of South Carolina and eight have been filed in the Eastern District of New York.
Defendant Walworth Company, the valve manufacturer, moves the Panel for *1407an order transferring the New York actions to the District of South Carolina for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. All New York plaintiffs except one oppose transfer. We find insufficient basis for transfer under Section 1407 and, accordingly, deny the motion.1
Movant contends that all actions in this litigation involve the same accident and that transfer is necessary in order to avoid duplication of discovery. Indeed, we recognize that the existence of common questions of fact concerning the issue of liability raises the possibility of duplicative discovery among these actions. But we find that with respect to this particular litigation the overall convenience of the parties and witnesses and the just and efficient conduct of the litigation will not necessarily be enhanced by a Section 1407 transfer.
First, the eight New York actions have been consolidated pursuant to local rules and assigned to a single judge. Thus, for all practical purposes, this litigation involves only two actions focusing on the common issue of liability, one in New York and another in South Carolina.
Secondly, the only parties that favor Section 1407 treatment are parties to both the New York and South Carolina actions: the plaintiff in the South Carolina action is also a plaintiff in one of the actions consolidated in New York, and all of the defendants in the South Carolina action are also party defendants in New York. Therefore, any possibility of duplicative discovery can easily be avoided through cooperative efforts among these parties or by their requesting a stay of the South Carolina action and proceeding with the consolidated New York action.
Furthermore, we are advised that certain parties are seeking a stipulation that all discovery may be used in all actions. Thus, we believe there are suitable alternatives to a Section 1407 transfer that are available to the parties in this litigation.
It is therefore ordered that the motion to transfer the actions listed on Schedule A be, and the same hereby is, denied.
SCHEDULE A
District of South Carolina
Janie R. Lee, Executrix, etc. v. South Carolina Lockheed Shipbuilding & Construction Co., et al. Civil Action No, 72-517
Eastern District of New York
Joseph A. Cretella, Adm., etc. v. Lockheed Shipbuilding & Construction Co., et al. Civil Action No. 73 C 897
Doris A. Rosemeck, Adm., etc. v. Lockheed Shipbuilding & Construction Co., et al. Civil Action No. 73 C 925
Mary Rose, Adm., etc. v. Lockheed Shipbuilding & Construction Co., et al. Civil Action No. 73 C 926
Julius T. Kormos, Adm., etc. v. Lockheed Shipbuilding & Construction Co., et al. Civil Action No. 73 C 927
Gerald A. Black v. Lockheed Shipbuilding & Construction Co., et at. Civil Action No. 73 C 928
Charles F. Krause v. Lockheed Shipbuilding & Construction Co., et al. Civil Action No. 73 C 929
Forest L. Edwards v. Lockheed Shipbuilding & Construction Co., et al. Civil Action No. 73 C 930
Janie R. Lee, Executrix, etc. v. Lockheed Shipbuilding & Construction Co., et ai. Civil Action No. 73 C 944

. This matter was set to be heard at a regularly scheduled Panel hearing. Because of the sudden illness of one of the attorneys, however, the matter was not heard and the parties were advised that they could submit supplementary memoranda and have the matter decided on the briefs or that oral argument could be rescheduled. The parties decided to waive their right to oral argument and, at their request, the question of transfer of these actions under 28 U.S.C. § 1407 was submitted on the briefs.